            Case 2:18-cv-02158-KHV Document 431-5 Filed 04/23/20 Page 1 of 2




                                              Via Christi Hospital St Francis

Patient Name: ~ D - J
MRN:          1003092224                                         Admit:         3/6/2017
FIN:          100005687784                                       Disch:         3/1512017
DOB/Age/Sex: - 2 0 1 1 6 years                Male               Admitting:     Bhimavarapu,Bala Bhaskar Reddy MD

                                                Computed Tomography
Accession                Exam Datemme             Exam                        Ordering Physician   Patient Age at Exam
001-CT-17-012146         3/6/2017 11:26 CST       CT Head or Brain w/o        Stephanopoulos,      5 years
                                                  Contrast                    Dimitrios E MD

Reason for Exam
(CT Head or Brain w/o Contrast) Altered level of Consciousness

Report
PROCEDURE: CT head without contrast.

TECHNIQUE: Multiple contiguous axial images were obtained through the brain
without the use of intravenous contrast.

INDICATION: Unresponsive.

COMPARISON: No priors.

FINDINGS: There is a hyperdense midline posterior fossa mass effect measuring
4.1 cm AP by 3.8 cm transverse. I am unable to identify the fourth ventricle.
It is unclear if this is intraventricular mass or if it is a mass posterior to
the ventricle compressing that structure. This results in lateral and third
ventriculomegaly. The body of the right lateral ventricle is 2 cm maximal. The
third ventricle is about 0.9 cm. The temporal horns are dilated bilaterally to
about 9 mm. No obvious periventricular edema. There is questionable hyperdense
material layering within the occipital horns of both lateral ventricles versus
choroid plexus. The midline posterior fossa mass has its superior component
inseparable from some hyperdensity which is believed to be within the lumen of
the third ventricle posteriorly. The midline structures are nondisplaced. No
bony destructive process. There may be a cystic component to the mass effect
along its posterior rightlateral wall measuring 6 mm. It is heterogeneously
hyperdense which may reflect some early calcifications. Elements of hemorrhage
however could not be excluded and further characterization with pre-and post-IV
contrast-enhanced brain MRI recommended.

There was no calvarial pathology. There is no mastoid effusion. No abnormal
tissue in the middle ear cavities. The visualized and developed paranasal
sinuses unremarkable. The visualized orbits are unremarkable.

IMPRESSION:
Hyperdense heterogeneous midline posterior fossa mass effect results in lateral
and third ventricular hydrocephalus and obliterates from identification the
fourth ventricle. I am uncertain if this is a intra-axial mass versus an
intraventricular mass. Correlation with multiplanar pre-and post-IV
contrast-enhanced brain MRI recommended. Its hyperdensity may reflect its dense
hypercellular composition and/or elements of intratumoral blood/calcification.
Differential considerations would likely be substantially narrowed based upon
assessment of its intra-versus extraventricular origin which will hopefully be



Report Request ID:   112182885                        Page 844 of 1,                               3/2018 11:04 CDT
                                                                                 EXHIBIT
                                                                                                     VC000844

                                                                                  ~
             Case 2:18-cv-02158-KHV Document 431-5 Filed 04/23/20 Page 2 of 2




                                              Via Christi Hospital St Francis
Patient Name:    ~~J
MRN:          1003092224                                           Admit:         3/6/2017
FIN:          100005687784                                         Disch:         3/15/2017
DOB/Age/Sex: -2011 6 years                    Male                 Admitting:     Bhimavarapu,Bala Bhaskar Reddy MD




Accession                 Exam Datemme             Exam                         Ordering Physician      Patient Age at Exam
001-CT-17-012146          3/6/201711:26 CST        CT Head or Brain w/o         Stephanopoulos,         5 years
                                                   Contrast                     Dimitrios E MD

Report
more clear at multiplanar MRI. Findings are suspicious for neoplasm with or
without elements of intratumoral hemorrhage.

The critical findings were discussed by phone with the ordering physician prior
to this dictation.

Dictated on workstation:HT148597
***** Final *****
Dictated by:     Cox, Thomas D MD
Dictated DT/TM: 03/06/2017 11:30 am
Signed by:   Cox, Thomas D MD
Signed (Electronic Signature):    03/07/2017 12:15 pm

Technologist:      Martin,   Nancy S LRT



                                             Magnetic Resonance Imaging
Accession                 Exam Date/Time           Exam                         Ordering Physician      Patient Age at Exam
001-MR-17-005184          3/13/2017 18:47 CDT      MRl/MRA Brain w/o            El-Nabbout,Bassem H     5 years
                                                   Contrast                     MD

Reason for Exam
(MRl/MRA Brain w/o Contrast) Follow up from previous scans;Other, (Free text in Reason for Exam field)

Report
PROCEDURE: MRI, MRA brain without contrast.

TECHNIQUE: Multiplanar, multisequence MRI of the brain was performed without
contrast. 3D time-of-flight MR angiography of the head was then acquired. The
source axial data was reformatted into rotating MIP projections.

Indication: Altered mental status, followup previous intracranial mass
resection.

Comparison: 317/2017.

Discussion: No adverse interval change. Abnormal restricted diffusion is again
noted within the left aspect of the pons and within the corpus callosum,
primarily the splenium. Right transfrontal ventriculostomy catheter is stable.
Asymmetry in the ventricular sizes, left greater than right, is stable which
contributes to mild rightward midline shift, also stable. Resection cavity


Report Request ID:    112182885                         Page 845 of 1,894         Print Date/Time:   4/23/2018 11 :04 CDT
                                                                                                         VC000845
